Exhibit 10.34

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is made as of             ,         , by
and between Catellus Development Corporation, a Delaware corporation (the
“Company”), and                      (the “Indemnitee”), a director of the
Company.

 

RECITALS

 

WHEREAS, the Indemnitee is serving [has agreed to serve] as a director of the
Company and in such capacity has rendered [will render] valuable services to the
Company; and

 

WHEREAS, the Company has investigated the availability and sufficiency of
liability insurance and Delaware statutory indemnification provisions to provide
its directors and officers with adequate protection and has concluded that such
insurance and statutory provisions may provide inadequate and unacceptable
protection to certain individuals requested to serve as its directors and
officers; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee [to continue] to serve as directors of the Company, the
Board of Directors has determined, after due consideration and investigation of
the terms and provisions of this Agreement and the various other options
available to the Company and the Indemnitee in lieu hereof, that this Agreement
is not only reasonable and prudent but also necessary to promote and ensure the
best interests of the Company and its stockholders; and

 

WHEREAS, in recognition of the services of the Indemnitee, and in order to
provide the Indemnitee with specific contractual assurances that indemnification
protection will be available to the Indemnitee, the Company wishes to provide in
this Agreement for indemnification of and advancing of expenses to the
Indemnitee as set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Indemnitee do hereby agree as follows:

 

1. Definitions. Whenever used in this Agreement the following words, unless the
context clearly indicates otherwise, shall have the following meanings:

 

(a) “Proceeding” includes any threatened, pending or completed claim, action,
suit or proceeding, formal or informal, whether brought before or after the date
of this Agreement, whether brought in the right of the Company or otherwise and
whether of a civil, criminal, administrative or investigative nature, by reason
of the fact that the Indemnitee was a director, officer, employee or agent of
the Company or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, whether or not he or she



--------------------------------------------------------------------------------

is serving in such capacity at the time any Liabilities (as defined herein) or
Expenses (as defined herein) are incurred for which indemnification or
reimbursement is to be provided under this Agreement.

 

(b) “Expenses” include, without limitation, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative Proceedings and appeals, amounts paid
in settlement by or on behalf of the Indemnitee, and any expenses of
establishing a right to indemnification, pursuant to this Agreement or
otherwise, including reasonable compensation for time spent by the Indemnitee in
connection with the investigation, defense or appeal of a Proceeding or action
for indemnification for which he or she is not otherwise compensated by the
Company or any third party. The term “Expenses” does not include Liabilities.

 

(c) “Independent Legal Counsel” shall refer to an attorney or firm of attorneys
with recognized expertise in matters of Delaware corporations law and who shall
not have otherwise performed services for the Company or the Indemnitee within
the five years immediately preceding such counsel’s selection pursuant to
Section 4 of this Agreement.

 

(d) “Liabilities” include, without limitation, judgments, fines, penalties,
excise taxes and other liabilities levied or assessed against the Indemnitee in
connection with any Proceeding. The term “Liabilities” does not include
Expenses.

 

(e) “D&O Insurance” means directors’ and officers’ liability insurance.

 

2. Agreement to Serve.

 

The Indemnitee agrees [to continue] to serve as a director of the Company at the
will of the Company for so long as the Indemnitee is duly elected or appointed
or until such time as the Indemnitee tenders his or her resignation in writing.

 

3. Indemnification in Third Party Actions.

 

The Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or is otherwise involved in any Proceeding
(other than a Proceeding by or in the right of the Company), by reason of the
fact that the Indemnitee was a director, officer, employee or agent of the
Company, or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against all Expenses and Liabilities actually and reasonably
incurred by the Indemnitee in connection with the defense, settlement or other
disposition of such a Proceeding, to the fullest extent permitted by Delaware
law; provided that any settlement of a Proceeding be approved in writing by the
Company.

 

4. Indemnification in Proceedings By or In the Right of the Company.

 

The Company shall indemnify the Indemnitee if the Indemnitee is a party to or

 

 

2



--------------------------------------------------------------------------------

threatened to be made a party to or is otherwise involved in any Proceeding by
or in the right of the Company by reason of the fact that the Indemnitee was a
director, officer, employee or agent of the Company, or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against all
Expenses and Liabilities actually and reasonably incurred by the Indemnitee in
connection with the defense, settlement or other disposition of such a
Proceeding, to the fullest extent permitted by Delaware law.

 

5. Conclusive Presumption Regarding Standards of Conduct.

 

(a) The Indemnitee shall be conclusively presumed to have met the relevant
standards of conduct, if any, as defined by Delaware law, for indemnification
pursuant to this Agreement, unless a final determination is made by a court of
competent jurisdiction that the Indemnitee has not met such standards. For
purposes of this Agreement, the termination of any claim, action, suit or
proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not meet any
particular standard of conduct or that a court has determined that
indemnification is not permitted by applicable law.

 

(b) Notwithstanding the foregoing provisions of Section 5(a) of this Agreement,
in the event of any Proceeding (other than a Proceeding by or in the right of
the Company) in which the claimant alleges or has alleged specific material acts
by the Indemnitee of actual fraud, personal dishonesty, misappropriation or
breach of the duty of loyalty, in each case for the direct or indirect personal
benefit of the Indemnitee, then the Company may rebut the presumption that the
Indemnitee has met the relevant standards of conduct for indemnification under
this Agreement by obtaining, at its expense, a written opinion of Independent
Legal Counsel, to the effect that, assuming the truth of the facts alleged by
the claimant, the Indemnitee and all other former or current officers and
directors who are similarly situated in the context of the Proceeding and who
have had a similar involvement in the alleged acts have not met such standards.
Receipt by the Company of such an opinion shall, accordingly and notwithstanding
the absence of a final determination by a court of competent jurisdiction as
contemplated by Section 5(a) of this Agreement, permit the Company to make a
determination that the Indemnitee has not met the relevant standards of conduct,
provided that any such determination is also made with respect to all other
persons who, the opinion states, did not meet such standards. Neither the
receipt of a written opinion from Independent Legal Counsel nor the making by
the Company of a determination pursuant to this Section 5(b) shall create a
presumption that the Indemnitee did not meet any particular standards of conduct
or that the Indemnitee is not entitled to indemnification under this Agreement
or otherwise. Nothing herein, however, shall prevent the Company from presenting
such opinion as evidence or the Independent Legal Counsel as a witness in any
court case.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement (except for, and subject to, Section 10(c)), to the
extent that the Indemnitee has been successful in defense of any Proceeding or
in defense of any claim, issue or matter therein, on the merits or otherwise,
including the dismissal of a Proceeding without

 

3



--------------------------------------------------------------------------------

prejudice or the settlement of a Proceeding (with the consent of the Company,
which consent shall not be unreasonably withheld) without an admission of
liability, the Indemnitee shall be indemnified against Expenses actually and
reasonably incurred in connection therewith.

 

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee was a director, officer, employee or agent of the Company,
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, a witness in any Proceeding, the Indemnitee shall be indemnified
against Expenses actually and reasonably incurred in connection therewith.

 

8. Advances of Expenses. The Expenses incurred by the Indemnitee in connection
with any Proceeding shall be paid promptly by the Company, in advance of the
final disposition of the Proceeding at the written request of the Indemnitee;
provided that the Indemnitee shall undertake in writing to repay any advances if
it is conclusively determined by a court of competent jurisdiction that the
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
The Indemnitee’s obligation to reimburse the Company for advanced Expenses shall
be unsecured and no interest shall be charged thereon.

 

9. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the Expenses
or Liabilities actually and reasonably incurred by the Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount of the Indemnitee’s Expenses or Liabilities, the Company
shall nevertheless indemnify the Indemnitee for the portion of Expenses and
Liabilities to which the Indemnitee is entitled.

 

10. Indemnification Procedure; Determination of Right to Indemnification.

 

(a) Promptly after receipt by the Indemnitee of notice of the commencement of
any Proceeding, the Indemnitee shall, if a claim in respect thereof is to be
made against the Company under this Agreement, notify the Company of the
commencement thereof in writing. The omission to so notify the Company will not
relieve it from any liability which it may have to the Indemnitee under this
Agreement except to the extent such failure materially prejudices the Company.

 

(b) If a claim for indemnification or advances under this Agreement is not paid
by the Company within 30 days of receipt of written notice, the rights provided
by this Agreement shall be enforceable by the Indemnitee in any court of
competent jurisdiction. The burden of proving by clear and convincing evidence
that indemnification or advances are not appropriate shall be on the Company.
Neither the failure of the Independent Legal Counsel to have made a
determination prior to the commencement of such action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Independent
Legal Counsel that the Indemnitee has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

 

4



--------------------------------------------------------------------------------

(c) The Indemnitee’s Expenses incurred in connection with any proceeding
concerning his right to indemnification or advances in whole or in part pursuant
to this Agreement or otherwise shall also be indemnified by the Company
regardless of the outcome of such a proceeding, unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in the proceeding was not made in good faith or was frivolous.

 

(d) With respect to any Proceeding for which indemnification is requested, the
Company, as the case may be, will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Company may assume the defense thereof, with counsel reasonably satisfactory
to the Indemnitee. After notice from the Company to the Indemnitee of its
election to assume the defense of a Proceeding, the Company will not be liable
to the Indemnitee under this Agreement for any Expenses subsequently incurred by
the Indemnitee in connection with the defense thereof, other than as provided
below. The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Indemnitee without the Indemnitee’s
written consent, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to employ his or her own counsel in any
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense of the Proceeding shall be at the
expense of the Indemnitee, unless (i) the employment of counsel by the
Indemnitee has been authorized by the Company in writing, (ii) the Indemnitee
shall have reasonably requested separate counsel in the conduct of the defense
of a Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of a Proceeding, in each of which cases the fees and expenses
of the Indemnitee’s counsel shall be advanced by the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee has concluded that there may be a
conflict of interest between the Company on the one hand and the Indemnitee on
the other hand.

 

11. Limitations on Indemnification. No payments pursuant to this Agreement shall
be made by the Company:

 

(a) To indemnify or advance funds to the Indemnitee for Expenses with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to (i) Proceedings brought to establish or enforce
a right to indemnification under this Agreement or any other statute or law or
otherwise as required under applicable law, or (ii) Proceedings (or parts
thereof) authorized by the Board;

 

(b) To indemnify the Indemnitee for any Expenses or Liabilities sustained in any
Proceeding for which payment is actually made to the Indemnitee under a valid
and collectible insurance policy, except in respect of any excess beyond the
amount of payment under such insurance;

 

(c) If a court of competent jurisdiction finally determines that any
indemnification or advances under this Agreement is not permitted by applicable
law;

 

5



--------------------------------------------------------------------------------

(d) To indemnify the Indemnitee for any Expenses or Liabilities sustained in any
Proceeding for an accounting of profits made from the purchase and sale by the
Indemnitee of securities of the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any state statutory law or common law; or

 

(e) To indemnify the Indemnitee for any Expenses or Liabilities resulting from
the Indemnitee’s conduct which is finally adjudged to have been willful
misconduct, knowingly fraudulent or deliberately dishonest.

 

12. Liability Insurance.

 

(a) The Company hereby covenants and agrees that, as long as the Indemnitee
shall continue to serve as a director of the Company and thereafter as long as
the Indemnitee may be subject to any possible Proceeding, the Company, subject
to subsection (c) below, shall promptly obtain and maintain in full force and
effect D&O Insurance in reasonable amounts from established and reputable
insurers.

 

(b) In all D&O Insurance policies, the Indemnitee shall be named as an insured
in such a manner as to provide the Indemnitee the same rights and benefits as
are accorded to the most favorably insured of the Company’s directors.

 

(c) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is so limited by exclusions that it provides an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.

 

13. Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may be entitled under the certificate of incorporation, bylaws, any
agreement, vote of shareholders or disinterested directors, provision of
applicable law, or otherwise, both as to action in the Indemnitee’s official
capacity and as to action in another capacity on behalf of the Company while
holding such office.

 

14. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of the Indemnitee and his or her heirs, executors,
administrators and assigns, and the Company and its successors and assigns.

 

15. Severability. Each and every paragraph, sentence, term and provision of this
Agreement is separate and distinct so that if any paragraph, sentence, term or
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of any other paragraph, sentence, term or provision hereof. To
the extent required, any paragraph, sentence, term or provision of this
Agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide the Indemnitee with the broadest possible
indemnification permitted under Delaware law.

 

6



--------------------------------------------------------------------------------

16. Savings Clause. If this Agreement or any paragraph, sentence, term or
provision hereof is invalidated on any ground by any court of competent
jurisdiction, the Company shall nevertheless indemnify the Indemnitee as to any
Expenses, judgments, fines, penalties or excise taxes incurred with respect to
any Proceeding to the full extent permitted by any applicable paragraph,
sentence, term or provision of this Agreement that has not been invalidated or
by any other applicable provision of Delaware law.

 

17. Governing Law. This Agreement shall be construed as a whole and in
accordance with its fair meaning. Headings are for convenience only and shall
not be used in construing meaning. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Delaware.

 

18. Amendments. No amendment, waiver, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by the party
against whom enforcement is sought. The indemnification rights afforded to the
Indemnitee hereby are contract rights and may not be diminished, eliminated or
otherwise affected by amendments to the certificate of incorporation, bylaws or
by other agreements, including D&O Insurance policies.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other.

 

20. Notices. Any notice required to be given under this Agreement to the Company
shall be directed to the Company at its principal executive offices, 201 Mission
Street, San Francisco, California 94105, Attention: General Counsel, and to the
Indemnitee at                                                                  
or to such other address as either shall designate in writing.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Indemnity Agreement as of the
date first written above.

 

INDEMNITEE    

 

--------------------------------------------------------------------------------

CATELLUS DEVELOPMENT CORPORATION

    By:

 

 

--------------------------------------------------------------------------------

    Its:

 

 

--------------------------------------------------------------------------------

 

8